PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/073,975
Filing Date: 30 Jul 2018
Appellant(s): TAGUWA et al.



__________________
Sean Myers-Payne
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2013/0095337 A1), in view of Saegusa et al. (US 2008/0213606 A1), and in view of Kitayama et al. (WO 2014/162369 A1, herein US 2016/0053104 A1 utilized as English language equivalent for all citations).
Regarding Claims 1 and 3, Sato teaches a thermoplastic resin laminate comprising a layer containing a thermoplastic copolymer resin (A) (a vinyl copolymer resin; equivalent to the claimed layer containing a thermoplastic copolymer resin (B)) formed on at least one surface of another layer containing a thermoplastic resin (B) (a methacrylic resin that comprises methyl methacrylate; equivalent to the claimed layer containing a thermoplastic copolymer resin (A) comprising methyl methacrylate), where the laminate has excellent transparency and low birefringence, and is used as an optical sheet for display devices (Sato, [0001], [0012]-[0015], [0022], [0056], [0066], [0069], [0103]).  Sato further teaches the glass transition temperature (Tg) of the thermoplastic copolymer resin (A) is 110oC to 140oC (Sato, [0055]); Sato’s Tg range substantially overlaps with the claimed range of 120oC to 145oC, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Sato further teaches the thermoplastic resin (A) comprises a (meth)acrylic acid ester structural unit (a) represented by formula (1) and an aliphatic vinyl structural unit (b) represented by formula (2); the sum of the structural units (a) and (b) is 90-100 mol% of the thermoplastic copolymer resin (A); the ratio of structural unit (a):structural unit (b) in the thermoplastic copolymer resin (A) is in the range of 65:35 to 85:15 (Sato, [0015], [0023]-[0055]).  Sato further teaches the thermoplastic resin (B) is a methacrylic resin such as poly(methyl methacrylate) (Sato, [0056]).  Sato’s mol% and (a):(b) ratio ranges both fall within the claim 3 ranges, and therefore, completely satisfy the claimed ranges (see MPEP 2131.03, II).  Sato discloses thermoplastic resins (A) and (B) that are substantially similar to the thermoplastic resins (B) and (A), respectively, as disclosed within the specification as originally filed (Spec, [0015]-[0018]).  Therefore, one of ordinary skill in the art would have considered Sato’s thermoplastic resins (A) and (B) to be necessarily capable of achieving substantially similar properties (such as intrinsic birefringence and water absorption rate) to the thermoplastic resins (B) and (A), respectively (see MPEP 2112, MPEP 2143).

    PNG
    media_image2.png
    139
    340
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    82
    323
    media_image3.png
    Greyscale

Sato – formula (1) and formula (2)
Sato remains silent regarding the thermoplastic resin (A) (equivalent to the claimed layer containing a thermoplastic copolymer resin (B)) having a water absorption rate of less than 1.1 wt%.
Saegusa, however, teaches a thermoplastic transparent resin that can be formed into a layer and utilized within multilayer laminates, where the thermoplastic transparent resin has low birefringence; has a glass transition temperature of 110-140oC; has a water absorption of preferably 0.2-0.8% by weight; and is a copolymer comprising a (meth)acrylic acid ester monomer and a vinyl monomer (Saegusa, [0001], [0027]-[0030], [0047], [0053]-[0061]).
Since Sato and Saegusa both disclose similar thermoplastic copolymers that can be formed into layers and utilized in multilayer laminates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Sato’s thermoplastic resin (A) to have water absorption of preferably 0.2-0.8% by weight to yield a resin layer that is excellent in deformation resistance, is excellent in dimensional stability, and prevents warping and deflecting as taught by Saegusa (Saegusa, [0056]-[0057], see MPEP 2143).
Modified Sato teaches the thermoplastic resins (A) and (B) are substantially similar to the claimed thermoplastic resins (B) and (A) as discussed above and also have low birefringence (Sato, [0012]-[0015], [0022], [0066], [0069], [0103]), but remains silent regarding the thermoplastic resin laminate being stretched, having intrinsic birefringence of -0.005 to 0.005, having Re of 0.0 to 3.0 nm measured at 590 nm, and having Rth of -10.0 to 10.0 nm measures at 590 nm.
Kitayama, however, teaches a multilayer thermoplastic resin structure comprising two thermoplastic (meth)acrylic-based resin layers having glass transition temperature of most preferably 120oC or higher, having low orientation (intrinsic) birefringence of -1.7x10-4 to 1.7x10-4, and low photoelastic birefringence of -4x10-12 to 4x10-12 Pa-1 (m2/N) (Kitayama, [0021]-[0060], [0126]-[0136], [0257]-[0261]).  The specification as originally filed discloses that the photoelastic coefficient (birefringence) of the inventive thermoplastic resins is from -1x10-11 to 1.0x10-11 m2/N (Pa-1) to attain birefringence that can easily be developed in layers during stretching (Spec as filed, [0017]).  Kitayama teaches that birefringence is an important optical characteristic that should be made as low as possible for optical members, where acrylic resin films exhibit relatively low intrinsic birefringence (Kitayama, [0001]-[0014], [0194]-[0205]).  Kitayama further teaches the multilayer thermoplastic resin structure is biaxially stretched (Kitayama, [0084], [0113]-[0114], [0305], [0324]-[0348]), and is stretched with a stretching ratio of 1.1 to 3 times in at least one direction (Kitayama, [0347]-[0348]); where this stretching ratio is identical to the claimed ratio of 1.1-3.0 times, and therefore, completely satisfies the claimed ratio (see MPEP 2131.03, II).  Kitayama discloses an intrinsic birefringence range that is completely encompassed within the claimed range of -0.005 to 0.005, and also discloses a photoelastic birefringence range (coefficient) that is completely encompassed within the range disclosed within the specification as originally filed; therefore, Kitayama’s intrinsic birefringence is considered to completely satisfy the claimed range (see MPEP 2131.03, II, MPEP 2144.05, I, MPEP 2143).  Kitayama further teaches the stretched multilayer thermoplastic resin film has in-plane retardation Re of most preferably 3 nm or less and thickness direction retardation Rth of preferably 10 nm or less both measured at a wavelength of 590 nm (Kitayama, [0349]-[0353], [0385]-[0391]).  Kitayama’s Re and Rth ranges are substantially identical to the claimed ranges, and therefore, completely satisfy the claimed ranges (see MPEP 2131.03, II, MPEP 2144.05, I, MPEP 2143).
Since modified Sato and Kitayama both disclose thermoplastic resin laminate structures comprising (meth)acrylic-based resins and both identify the importance of utilizing low birefringence materials for optical applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed, analyzed, measured, and optimized modified Sato’s thermoplastic resins (A) and (B) according to Kitayama’s teachings and stretching methods to yield an optical laminate that exhibits high mechanical strength, low intrinsic birefringence, low photoelastic birefringence, high transparency, low haze, stable optical characteristics, and small shrinkage when heated as taught by Kitayama (Kitayama, [0021]-[0022], [0126]-[0127], [0325]-[0330], see MPEP 2143, MPEP 2144.05).
Regarding Claim 4, modified Sato further teaches the R1 and R2 groups of formula (1) are methyl groups (Sato, [0015]-[0018], [0024]-[0026]).
Regarding Claim 5, modified Sato further teaches the R4 group of formula (2) is a cyclohexyl group (Sato, [0015]-[0019], [0024]-[0028]).
Regarding Claim 6, modified Sato further teaches the layer containing the thermoplastic copolymer resin (A) (equivalent to the claimed layer containing a thermoplastic copolymer resin (B)) formed on both sides of the layer containing the thermoplastic resin (B) (equivalent to the claimed layer containing a thermoplastic copolymer resin (A)) (Sato, [0014]-[0015], [0023]).
Regarding Claim 9, modified Sato further teaches the stretched multilayer thermoplastic resin film has a total thickness of 10 to 500 µm (Kitayama, [0323], [0352], Sato, [0065]).  Modified Sato’s range is completely encompassed within the claimed range of 10 to 1000 µm, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II, MPEP 2144.05, I).
Regarding Claim 10, modified Sato further teaches the stretched multilayer thermoplastic resin film has a total thickness of 10 to 500 µm (Kitayama, [0323], [0352]), where the layer containing the thermoplastic resin (A) (equivalent to the claimed layer containing a thermoplastic copolymer resin (B)) has a thickness of 10 to 500 µm to attain suitable pattern-forming performance and suitable transparency (Sato, [0065], [0085], [0087]).  It would have been obvious to one of ordinary skill in the art to have formed embodiments having the layer containing the thermoplastic resin (A) being 5-70% of the total layer thickness to attain suitable pattern-forming performance and suitable transparency (see MPEP 2143).
Regarding Claim 11, modified Sato further teaches the layer containing the thermoplastic resin (B) (equivalent to the claimed layer containing a thermoplastic copolymer resin (A)) comprises additives such as antioxidants and UV-absorbers (Sato, [0067]).
Regarding Claim 12, modified Sato further teaches an optical film comprising the stretched multilayer thermoplastic resin film (Sato, [0001], [0012]-[0014], [0069], [0103], Saegusa, [0027], Kitayama, [0126], [0301], [0327]-[0328], [0349], [0357]-[0359], [0436]).
Regarding Claim 13, modified Sato further teaches a polarizing plate comprising the optical film as discussed above (Kitayama, [0126], [0147], [0349], [0357]-[0359], [0436], Sato, [0001], [0012]-[0014], [0069], [0103]).


(2) Response to Argument
Appellant’s Discussion of the Background
On pages 9-11 and 14-17 of the Appeal Brief, Appellant discusses the background of the art pertaining to polarizing plates, polarizers, and protective films.  Appellant has identified there are goals in the art to achieve a balance of mechanical and optical properties for the application of polarizing plates, polarizers, and protective films in optical display devices, where the invention of present claim 1 is asserted to achieve such a balance.
Examiner’s Response
Examiner has fully considered Appellant’s Discussion of the Background.  Examiner notes that all of the elements and goals set forth by Appellant pertaining to polarizing plates, polarizers, and protective films were also fully considered when establishing the grounds of rejection set forth above.

Appellant’s Argument #1
Appellant’s arguments begin on page 17 of the Appeal Brief.  Appellant argues that a film must be carefully engineered so that it has acceptable optical qualities after stretching, where a film that has acceptable qualities before stretching, in most instances, will cease to have acceptable qualities after stretching.  Thus, it is pure speculation that a skilled person would have exposed the hypothetical film of Sato modified with Saegusa to stretching.
Examiner’s Response #1
Examiner respectfully disagrees.  It is noted that “the arguments of counsel cannot take the place of evidence in the record,” see MPEP 2145, I.  It is the Examiner’s position that the arguments provided by the Appellant (that an un-stretched film having acceptable optical qualities will cease to have acceptable qualities after stretching) must be supported by objective evidence, a declaration, or an affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001.”  The passages of Kitayama referenced by Appellant do not provide specific objective evidence to demonstrate that Sato’s resin laminate would cease to have acceptable qualities after stretching.  On the contrary, Kitayama’s teachings identify that it is well known in the art that polymer film birefringence is dependent upon deformation that can be adjusted and controlled by stretching (such as biaxial stretching; Kitayama, [0084], [0113]-[0114], [0305], [0324]-[0348]).  Kitayama establishes that biaxial stretching of optical polymer films is a well-known technique that yields predictable changes to birefringence with a reasonable expectation of success (see MPEP 2143).  Therefore, it would have been obvious for one of ordinary skill in the art to apply Kitayama’s teachings and stretching methods to modified Sato’s resin laminate to yield an optical laminate that is capable of exhibiting high mechanical strength, low intrinsic birefringence, low photoelastic birefringence, high transparency, low haze, stable optical characteristics, and small shrinkage when heated with a reasonable expectation of success (Kitayama, [0021]-[0022], [0126]-[0127], [0325]-[0330], see MPEP 2143, MPEP 2144.05).  Also, as set forth in the grounds of rejection, Sato’s resin laminate comprises thermoplastic resins (A) and (B) that are substantially similar to the claimed thermoplastic resins (B) and (A), respectively (Specification as originally filed, [0015]-[0018]), where one of ordinary skill in the art would have considered Sato’s thermoplastic resins (A) and (B) to be necessarily capable of achieving substantially similar properties as the claimed thermoplastic resins (B) and (A), and also necessarily capable of undergoing a stretching process with a reasonable expectation of success (see MPEP 2112, MPEP 2143).  There are no teachings in the prior art of record that would specifically dissuade, discourage, or prohibit one of ordinary skill in the art from applying Kitayama’s stretching to similar optical polymer laminates such as modified Sato’s resin laminate.

Appellant’s Argument #2
Appellant argues the fact that Kitayama’s intrinsic birefringence range is encompassed within the claimed range and that Kitayama’s photoelastic birefringence range is encompassed within the range disclosed in the present specification is irrelevant, because Kitayama’s ranges do not specifically pertain to the properties of modified Sato’s hypothetical film.
Examiner’s Response #2
Examiner respectfully disagrees.  The specific property ranges disclosed by Kitayama are not arbitrarily applied to modify Sato’s resin laminate without further guidance.  As set forth in the grounds of rejection, Sato’s resin laminate comprises thermoplastic resins (A) and (B) that are substantially similar to the claimed thermoplastic resins (B) and (A), respectively (Specification as originally filed, [0015]-[0018]), where one of ordinary skill in the art would have considered Sato’s thermoplastic resins (A) and (B) to be necessarily capable of achieving substantially similar properties as the claimed thermoplastic resins (B) and (A), and also necessarily capable of undergoing a stretching process with a reasonable expectation of success (see MPEP 2112, MPEP 2143).  Kitayama establishes that it is well known and well within the abilities of those skilled in the art to form, analyze, measure, and optimize optical properties of polymer laminates (such as modified Sato’s thermoplastic resin laminate) when applying stretching methods to attain optical laminates capable of exhibiting high mechanical strength, low intrinsic birefringence, low photoelastic birefringence, high transparency, low haze, stable optical characteristics, and small shrinkage when heated (Kitayama, [0021]-[0022], [0126]-[0127], [0325]-[0330], see MPEP 2143, MPEP 2144.05).  Kitayama’s intrinsic birefringence and photoelastic coefficient ranges establish the boundaries of optical properties that one of ordinary skill in that art would seek to analyze, measure, and optimize when applying stretching.  Since Kitayama discloses desired optical properties that are commensurate with the optical properties discussed by the present invention and Sato discloses a resin laminate comprising substantially similar thermoplastic resins as the claimed invention, it would have been obvious to one of ordinary skill in the art that Sato’s resin laminate when applied with Kitayama’s stretching methods would necessarily yield optical properties that render obvious the claimed optical properties with a reasonable expectation of success (see MPEP 2112, MPEP 2143).

Appellant’s Argument #3
Appellant argues that Examiner’s reliance on Appellant’s own specification to show that a particular pre-stretching birefringence will necessarily produce a particular post-stretching birefringence is misplaced, because Appellant’s compositions are not identical to the prior art’s compositions, and therefore, the birefringence of the claimed compositions cannot be considered inherent in the prior art.
Examiner’s Response #3
Examiner respectfully disagrees.  As set forth in the grounds of rejection, Sato alone teaches all of the claimed film layers and compositions of claim 1.  The claimed film layers and compositions are very broadly recited, however, further characterization of the claimed film layers and compositions as set forth in dependent claims 3, 4, 5, 6, and 11 indicates that Sato does indeed disclose a resin laminate having substantially identical compositions to the claimed compositions (see rejections under 35 USC 103 of claims 3, 4, 5, 6, and 11 above).  Sato is not modified to change the resin compositions.  Sato remains silent regarding biaxial stretching and the resultant properties that depend upon said biaxial stretching.  In an effort to provide a complete analysis, Examiner reviewed how the present invention achieves the claimed optical properties resulting from biaxial stretching with a magnification of stretching in at least one direction of 1.1 to 3.0 times; relevant parameters set forth in the specification were compared to those disclosed in the prior art (namely, intrinsic/orientation birefringence and photoelastic coefficient).  Kitayama teaches a stretching ratio of 1.1 to 3.0 times in at least one direction (Kitayama, [0347]-[0348]) that is identical to the claimed ratio of 1.1-3.0 times, and also discloses identical parameters of intrinsic/orientation birefringence and photoelastic coefficient having ranges that fall within the broader ranges disclosed by the present specification.  This analysis provides additional support that it was already well known and already well within the abilities of those skilled in the art before the effective filing date of the claimed invention to apply stretching methods to optical polymer laminates while measuring and controlling relevant parameters of stretching ratio, intrinsic/orientation birefringence, and photoelastic coefficient.  Therefore, it would have been obvious to one of ordinary skill in the art that applying Kitayama’s known stretching methods to Sato’s resin laminate would necessarily yield embodiments that render obvious the claimed optical properties with a predictable and reasonable expectation of success (see MPEP 2143).

Appellant’s Argument #4
Appellant argues that an article relating to the properties of stretched PMMA (polymethylmethacrylate) films from the Journal of the Institute of Textiles, Vol. 50, No. 3, 1994, pages 105-109 provides further evidence that Sato’s hypothetical film would undergo an increase of birefringence on stretching, where such an increase would be large.
Examiner’s Response #4
Examiner respectfully disagrees.  Examiner has fully considered the cited article (herein referred to as Matsumoto), and fully considered the Expert analysis and opinion provided in the Declaration filed under 37 CFR 1.132 filed on June 9, 2021.  The Declaration is insufficient to overcome the rejection of claims 1, 3-6, and 9-13 under 35 U.S.C. 103 over Sato et al. (US 2013/0095337 A1), in view of Saegusa et al. (US 2008/0213606 A1), and in view of Kitayama et al. (WO 2014/162369 A1) for the following reasons.  The Declaration only provides an Expert analysis and opinion of Matsumoto, and does not provide any specific objective evidence that is commensurate in scope with the claimed invention.  Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue.  While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962).  Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).  See MPEP 716.01(c).  The Expert analysis and opinion concludes that a skilled person would not have attempted to use a material as described in Sato (a thermoplastic multilayer film comprising thermoplastic resins (A) and (B) that are substantially similar to the claimed thermoplastic resins (B) and (A), and that also exhibit low birefringence; Sato, [0012]-[0015], [0022], [0066], [0069], [0103]) for a stretched film in view of the teachings of Matsumoto (Journal of the Institute of Textiles, Vol. 50, No. 3, 1994, pgs 105-109), because Matsumoto discloses that stretching of PMMA homopolymer films results in large absolute values of thickness direction retardation (Matsumoto, English translation Pgs 5-7, Fig 1).  The Matsumoto article only pertains to poly methylmethacrylate homopolymer films that are stretched in various manners.  Examiner fully acknowledges that co-polymer resins comprising methyl methacrylate co-monomers will be influenced and affected by the PMMA homopolymer-related mechanical and optical properties and principles discussed by Matsumoto.  However, while it is important to understand the characterization and properties of poly methyl methacrylate homopolymers and stretched films, it is well recognized in the art of polymer sciences that adjusting co-monomers in co-polymers and their content, adjusting polymers in polymeric blends and their content, adjusting the materials and content of multilayer laminates, and selecting/adjusting processing methods all contribute to differences of resultant properties.  This statement is supported by evidence provided on the record.  For example, the entire disclosure of Sato et al. (US 2013/0095337 A1) (specifically see Sato, [0005]-[0022]) discusses the deficiencies of processing and properties of extruding methacrylic resin, discusses the deficiencies of processing and properties of polycarbonate resin, and then proposes overcoming the discussed deficiencies by employing copolymeric materials in specific contents in multilayer structures having layers formed of different polymer compositions.  Also, other evidence has been provided on the record that exemplifies that monomer composition, content, layering of different materials, and processing methods influence process-ability and resultant properties.  For example, it is well known in the art that different polymeric materials exhibit different intrinsic birefringence properties, where the process of stretching alone is not solely responsible for changes in birefringence and retardation properties as evidenced by Buchanan et al. (US 2012/0262650 A1, [0026]-[0032]).  Polymers can exhibit positive, negative, or zero intrinsic birefringence (Buchanan, [0030]-[0032]).  Kitayama also discusses that isotropic thermoplastic film materials do not suffer from substantial orientation birefringence due to stretching (Kitayama, [0327]).  In view of the foregoing, one of ordinary skill in the art would readily understand that measuring, adjusting, and controlling the monomer/co-monomer components (as taught by Sato) and the stretching process (as taught by Kitayama) of a multilayer co-polymer film contribute to resultant optical properties with reasonable predictability (see MPEP 2143).  Matsumoto’s teachings would not dissuade, discourage, or prohibit one of ordinary skill in the art from applying Kitayama’s stretching to modified Sato’s resin laminate.  On the contrary, one of ordinary skill in the art would understand that the totality of the applied prior art provides known materials, known techniques, and known methods for overcoming and improving upon the PMMA homopolymer mechanical and optical property behavior discussed by Matsumoto.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Eli D. Strah/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

Conferees:

/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                                        
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.